DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 1, 2022 has been entered.  Claims 1, 4, 6, 7, 24, 26, 28, and 29 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 2, 5 (previously withdrawn), 25, and 27.

Allowable Subject Matter
Claims 1, 4 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Bernstein et al. (U.S. 2011/0126188 A1) (hereinafter – Bernstein)
Taub et al. (U.S. 2014/0200426 A1) (hereinafter -- Taub)
Bozorgchami (U.S. 2017/0290526 A1) (hereinafter – Bozorgchami)
Teller et al. (U.S. 2002/0019586 A1) (hereinafter – Teller).
Bernstein tracks usage history and calculation of an average time of use (first and second durations are implicitly defined through the calculation of an average).  Teller calculates a percentage of use within a first period, thus defining a duration within a first period.  Taub generates a report to display concerning the percentage of the first period of time.  Bozorgchami teaches calculating a duration within a first period of time based on a comparison of a number of uses to a number of expected usages.  The prior arts each teach a method related to tracking usage of an analyte monitoring system, but none of the arts are explicit regarding the steps:
“	wherein calculating the duration of the time that the host uses the analyte monitoring system comprises:
determining a number of analyte concentrations calculated by the analyte monitoring system during the first period of time;
calculating a ratio between the determined number of analyte concentrations and an expected number of analyte concentrations during the first period of time; and
multiplying the first period of time by the calculated ratio.”
	The step of explicitly multiplying a ratio of determined number of analyte concentrations to an expected number of concentrations with a first period of time to yield a calculated duration of time is not found within the prior arts, nor would such a step be obvious to incorporate.  Typical analyte monitoring system usage tracking arts track any one or a combination of: 1) a number of measurements performed within a certain time period, 2) their time stamps or history of usage, 3) measurements above or below a certain threshold, and/or 4) calculate time of use without utilizing the number of measurements.  The present invention requires a specific method utilizing a number of measurements to calculate a duration of usage.  Thus, the invention is directed to determination of sensor usage based on a novel method of determining usage via multiplying a first period of use by a ratio of determined use to expected use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791